 Case 8:21-cv-01160-VMC-JSS Document 1 Filed 05/13/21 Page 1 of 5 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

                                                 Civil Action No.: ______________
LATESA CALLOWAY,

                          Plaintiff,
                                                 COMPLAINT FOR VIOLATIONS
      vs.
                                                 OF THE FAIR DEBT
                                                 COLLECTION PRACTICES ACT
NATIONAL RECOVERY AGENCY,
                          Defendant.
                                                 DEMAND FOR JURY TRIAL

      Plaintiff Latesa Calloway (“Plaintiff”) brings this action against defendant

National Recovery Agency (“NRA” or “Defendant”) and alleges based upon

Plaintiff’s personal knowledge, the investigation of counsel, and information and

belief, as follows:

                            NATURE OF THE ACTION

      1.     This is an action to recover damages under the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. Defendant has been furnishing

inaccurate account information that was published on Plaintiff’s credit reports. On

October 15, 2020, Plaintiff submitted a debt validation letter to Defendant disputing

the accuracy of reporting and asking Defendant to validate the details of the account.

      2.     The FDCPA provides that once a consumer disputes the details of an

account, the debt collector is prohibited from re-reporting the account without

marking the account as disputed. Nonetheless, Defendant continued to communicate


                                         -1-
 Case 8:21-cv-01160-VMC-JSS Document 1 Filed 05/13/21 Page 2 of 5 PageID 2




the information without marking the account as disputed or otherwise updating the

account as necessary. Defendant’s reporting was thus misleading as a matter of law.

      3.      Plaintiff’s credit score suffered as a result of the misleading information

communicated by Defendant, and Plaintiff has been forced to deal with the

aggravation and humiliation of a poor credit score. Accordingly, Plaintiff is entitled

to damages.

                           JURISDICTION AND VENUE

      4.      The claims asserted in this complaint arise under 15 U.S.C. § 1692e of

the FDCPA. This Court has jurisdiction over the subject matter of this action under

28 U.S.C. § 1331 and 15 U.S.C. § 1692k.

      5.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b).

                                       PARTIES

      6.      Plaintiff resides in Sarasota County, Florida, and qualifies as a

“consumer” as that term is defined under 15 U.S.C. § 1692a. Plaintiff is an

individual.

      7.      Defendant is a foreign corporation and debt collection agency that uses

the mail, telephone, and facsimile, and is registered to do business in this District,

the principal purpose of which is to attempt to collect debts alleged to be due another.

Defendant qualifies as a “debt collector” under the FDCPA.




                                          -2-
 Case 8:21-cv-01160-VMC-JSS Document 1 Filed 05/13/21 Page 3 of 5 PageID 3




                          SUBSTANTIVE ALLEGATIONS

      8.       The case involves an NRA collections account that was reported on

Plaintiff’s Equifax credit report. The original creditor of the accounts was Aspen

Dental, a dentistry practice located in Sarasota, Florida.

      9.       On October 15, 2020, after Plaintiff learned that Defendant

communicated inaccurate information about the collections account, Plaintiff sent a

debt validation letter directly to Defendant disputing the accuracy of information on

the account.

      10.      Under the FDCPA, the receipt of Plaintiff’s debt validation letter

required Defendant to cease communicating information about the account without

marking the account as disputed.

      11.      Nonetheless,    Defendant     continued     to   communicate      account

information without marking the account as disputed.

      12.      Plaintiff’s credit score suffered as a result of the misleading information

communicated by Defendant, and Plaintiff has been forced to deal with the

aggravation and humiliation of a poor credit score.




                                           -3-
 Case 8:21-cv-01160-VMC-JSS Document 1 Filed 05/13/21 Page 4 of 5 PageID 4




                                 CAUSES OF ACTION

                                         COUNT I

       Against Defendant for Violation of the FDCPA, 15 U.S.C. § 1692e

       13.      Plaintiff repeats and realleges the foregoing allegations if set forth in

full herein.

       14.      15 U.S.C. § 1692e prohibits a debt collector from using any false,

deceptive, or misleading representation or means in connection with the collection

of any debt. Subsection (8) of that provision specifically states that “the failure to

communicate that a disputed debt is disputed” is a violation of this section, as

follows:

             A debt collector may not use any false, deceptive, or misleading
             representation or means in connection with the collection of any
             debt. Without limiting the general application of the foregoing,
             the following conduct is a violation of this section:

                                        * *        *
             (8) Communicating or threatening to communicate to any person
             credit information which is known or which should be known to
             be false, including the failure to communicate that a disputed
             debt is disputed.
                                                             (emphasis added).

       15.      Defendant received a debt validation letter from Plaintiff stating that

the information on the account was disputed.

       16.      Nonetheless, Defendant continued to report the details of Plaintiff’s

account to the credit reporting agencies without marking the account as disputed.

                                            -4-
 Case 8:21-cv-01160-VMC-JSS Document 1 Filed 05/13/21 Page 5 of 5 PageID 5




      17.    Plaintiff has been forced to deal with the aggravation and humiliation

of a poor credit score.

      18.    Accordingly, Plaintiff is entitled to damages.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands a judgment:

      a)     awarding Plaintiff statutory money damages, actual damages, and

punitive damages;

      b)     awarding attorney’s fees and costs, and other relief; and

      c)     awarding such other relief as to this Court may seem just and proper.

                                JURY DEMAND
      Plaintiff demands a trial by jury.

DATED: May 13, 2021                    COHEN & MIZRAHI LLP
                                       /s/ Yosef Steinmetz
                                       YOSEF STEINMETZ
                                       Florida Bar No.: 119968
                                       300 Cadman Plaza West, 12th Floor
                                       Brooklyn, NY 11201
                                       Telephone: 929/575-4175
                                       929/575-4195 (fax)
                                       ysteinmetz@cmlattorneys.com
                                       Attorney for Plaintiff




                                           -5-
